


Exhibit 10.03


 
REGISTRATION RIGHTS AGREEMENT
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of May 1, 2013, by and among CenterPoint Energy Field Services LP, a Delaware
limited partnership (the “Partnership”), CenterPoint Energy Resources Corp., a
Delaware corporation (“CERC”), OGE Enogex Holdings LLC, a Delaware limited
liability company (“OGEH”), and Enogex Holdings LLC, a Delaware limited
liability company (“Bronco”). CERC, OGEH and Bronco are referred to collectively
herein as the “Initial Holders.” The Partnership and the Initial Holders are
referred to collectively herein as the “Parties.”
WHEREAS, the Initial Holders have acquired, and may (together with their
respective Affiliates) acquire in the future, certain Registrable Securities;
and
WHEREAS, as an inducement to the willingness of the Initial Holders to hold
certain Registrable Securities, the Parties desire to provide certain
registration rights to the Initial Holders with respect to any Registrable
Securities held by them or their Affiliates upon the terms and subject to the
conditions set forth herein.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:
1.Definitions.


(a)As used in this Agreement, the following terms shall have the respective
meanings set forth in this Section 1:


“Adverse Disclosure” means public disclosure of material non-public information
relating to a significant transaction, which disclosure (i) would be required to
be made in any Registration Statement filed with the Commission by the
Partnership so that such Registration Statement would not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
would not be required to be made at such time but for the filing of such
Registration Statement; and (iii) would, in the good faith judgment of the
Partnership's Board of Directors, have a material adverse effect upon the
Partnership's ability to complete such significant transaction or upon the terms
on which such significant transaction could be completed.
“Affiliate” has the meaning set forth in the Partnership Agreement.
“Agreement” has the meaning set forth in the preamble.
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.
“Board of Directors” has the meaning set forth in the Partnership Agreement.
“Bronco” has the meaning set forth in the preamble.







--------------------------------------------------------------------------------




“Business Day” has the meaning set forth in the Partnership Agreement.
“CERC” has the meaning set forth in the preamble.
“CERC Contribution Agreement” has the meaning set forth in the Master Formation
Agreement.
“CNP” means CenterPoint Energy, Inc., a Texas corporation.
“CNP Services Agreement” has the meaning set forth in the Master Formation
Agreement.
“CNP Transitional Seconding Agreement” has the meaning set forth in the Master
Formation Agreement.
“Commission” means the Securities and Exchange Commission.
“Common Units” has the meaning set forth in the Partnership Agreement.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Delaying Event” means a significant negative development in the capital markets
conditions that causes the Board of Directors, in good faith, to conclude that
the consummation of an Initial Public Offering would have a material adverse
effect on the Partnership.
“Demand Notice” has the meaning set forth in Section 2(b)(ii).
“Demand Registration” has the meaning set forth in Section 2(b)(ii).
“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.
“Effectiveness Period” has the meaning set forth in Section 2(b)(iii).
“EH II LLC Agreement” has the meaning set forth in the Master Formation
Agreement.
“EH Contribution Agreement” has the meaning set forth in the Master Formation
Agreement.
“Employee Transition Agreement” has the meaning set forth in the Master
Formation Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Filing Date” means the date that an IPO Registration Statement is filed with
the Commission (or, if applicable, submitted to the Commission confidentially).
“General Partner” has the meaning set forth in the Partnership Agreement.

2

--------------------------------------------------------------------------------




“General Partner Interest” has the meaning set forth in the Partnership
Agreement.
“GP LLC Agreement” has the meaning set forth in the Master Formation Agreement.
“Group Member” has the meaning set forth in the Partnership Agreement.
“Holder” means (i) any Initial Holder who holds Registrable Securities; or
(ii) any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been transferred in compliance with
Section 9(g) hereof.
“Incentive Distribution Right” has the meaning set forth in the Partnership
Agreement.
“Indemnified Persons” has the meaning set forth in Section 6(a).
“Initial Bronco Amount” has the meaning set forth in the Partnership Agreement.
“Initial Holders” has the meaning set forth in the preamble.
“Initial Public Offering” means the registration by the Partnership of any
Partnership Interests, including Common Units, pursuant to a Registration
Statement that is filed and declared effective under the Securities Act.
“Initiating Holder” has the meaning set forth in Section 2(b)(ii).
“IPO Date” means the pricing of the first sale of Common Units in the Initial
Public Offering.
“IPO Filing Deadline” means the first anniversary of the date of this Agreement.
“IPO Registration” has the meaning set forth in Section 2(a)(i).
“IPO Registration Statement” has the meaning set forth in Section 2(a)(i).
“Lock-Up Period” has the meaning set forth in Section 3(o).
“Losses” has the meaning set forth in Section 6(a).
“Master Formation Agreement” means that certain Master Formation Agreement dated
as of March 14, 2013 among CNP, OGE, Bronco Midstream Holdings, LLC, a Delaware
limited liability company, and Bronco Midstream Holdings II, LLC, a Delaware
limited liability company, and to which the General Partner, the Partnership and
Bronco are bound, as it may be further amended, supplemented or restated from
time to time.
“OGE” means OGE Energy Corp., an Oklahoma corporation.
“OGE Services Agreement” has the meaning set forth in the Master Formation
Agreement.

3

--------------------------------------------------------------------------------




“OGE Transitional Seconding Agreement” has the meaning set forth in the Master
Formation Agreement.
“OGEH” has the meaning set forth in the preamble.
“Omnibus Agreement” has the meaning set forth in the Master Formation Agreement.
“Parties” has the meaning set forth in the preamble.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as it may
be further amended, supplemented or restated from time to time.
“Partnership Group” has the meaning set forth in the Partnership Agreement.
“Partnership Interest” has the meaning set forth in the Partnership Agreement.
“Person” has the meaning set forth in the Partnership Agreement.
“Piggyback Notice” has the meaning set forth in Section 2(c)(i).
“Piggyback Registration” has the meaning set forth in Section 2(c)(i).
“Piggyback Request” has the meaning set forth in Section 2(c)(i).
“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Partnership to be threatened.
“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430À, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all information
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.
“Registrable Securities” means any Partnership Interest other than the General
Partner Interest and the Incentive Distribution Rights; provided, however, that
“Registrable Securities” shall not include any such securities (i) that have
been sold or disposed of in accordance with an effective Registration Statement
covering such Registrable Securities; (ii) are held by any Group Member;
(iii) that have been sold or disposed of in accordance with Rule 144; or (iv)
that have been sold or disposed of in a private transaction in which the
registration rights conferred by this Agreement have not been transferred in
compliance with Section 9(g) hereof.

4

--------------------------------------------------------------------------------




“Registration Expenses” has the meaning set forth in Section 5.
“Registration Statement” means a registration statement in the form required to
register the sale or resale of the Registrable Securities under the Securities
Act, and including any Prospectus, amendments and supplements to each such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all information incorporated by reference
or deemed to be incorporated by reference in such registration statement (other
than a registration statement relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or an offering on any
registration statement form that does not permit secondary sales).
“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430A”, “Rule
430B” and “Rule 430C” mean, in each case, such rule promulgated by the
Commission pursuant to the Securities Act, as such rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such rule.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and,
except as provided herein, fees and disbursements of counsel or any other
advisor for any Holder.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures set forth herein.
“Shelf Registration Statement” means a “shelf” Registration Statement providing
for the registration of, and the sale on a continuous or delayed basis by the
Holders, of the Registrable Securities pursuant to Rule 415.
“Sponsor Party” has the meaning set forth in the Partnership Agreement.
“Sponsor Party Demand Notice” has the meaning set forth in Section 2(b)(i).
“Sponsor Party Demand Registration” has the meaning set forth in Section
2(b)(i).
“Sponsor Party Holder” means each of CERC and OGEH and any holder of Registrable
Securities to whom the registration rights conferred by this Agreement have been
transferred by CERC or OGEH in compliance with Section 9(g) hereof.
“Sponsor Party Initiating Holder” has the meaning set forth in Section 2(b)(i).
“Suspension” has the meaning set forth in Section 2(d)(iv).
“Trading Market” means the principal national securities exchange on which the
Common Units are or will be listed or admitted to trading, as determined by the
Board of Directors.

5

--------------------------------------------------------------------------------




“Transaction Documents” means, collectively, the Master Formation Agreement, the
CERC Contribution Agreement, the CNP Services Agreement, the CNP Transitional
Seconding Agreement, the Employee Transition Agreement, the EH II LLC Agreement,
the GP LLC Agreement, the OGE Services Agreement, the OGE Transitional Seconding
Agreement, the Omnibus Agreement, the Partnership Agreement, the Letter
Agreement re: Initial Budget and the EH Contribution Agreement.
“WKSI” means a “well known seasoned issuer” as defined under Rule 405.
(b)The following rules of construction will govern the interpretation of this
Agreement: (i) “days,” “months,” and “years” will mean calendar days, months and
years unless otherwise indicated; (ii) “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation”; (iii) article
and section titles do not affect interpretation; (iv) “hereof,” “herein,” and
“hereunder” and words of similar meaning refer to this Agreement as a whole and
not to any particular provision of this Agreement; (v) “$” means United States
dollars; and (vi) the schedules and annexes attached to this Agreement are
hereby incorporated by reference into this Agreement and form part hereof.


(c)The Parties have participated jointly in the negotiation and drafting of this
Agreement. No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement,
and no rule of strict construction will be applied against any Party. This
Agreement will not be interpreted or construed to require any Person to take any
action, or fail to take any action, if to do so would violate any applicable
law.


2.Registration.


(a)Registration.


(i)As soon as practicable following the date of this Agreement, but in any event
prior to the IPO Filing Deadline, the Partnership shall prepare and file with
the Commission a Registration Statement (an “IPO Registration Statement”) on
Form S-1 (or any appropriate registration form under the Securities Act selected
by the Partnership) for an Initial Public Offering (“IPO Registration”).


(ii)Subject to Section 2(c)(ii), (A) the Holders shall be permitted to include
for registration in the IPO Registration Statement, on the same terms and
conditions as the primary Common Units proposed to be offered and sold for the
account of the Partnership, the number of Registrable Securities as they may
request and (B) if the Initial Public Offering contemplates an “over-allotment
option,” Bronco shall be permitted to include in such over-allotment option a
number of Registrable Securities held by Bronco up to 100% of the securities
subject to such over-allotment option. Bronco's rights for inclusions of its
Registrable Securities in the Initial Public Offering shall have priority over
the inclusion of securities of any Sponsor Party.


(iii)The Partnership shall use reasonable best efforts to cause the IPO
Registration Statement to become effective under the Securities Act and to
consummate the

6

--------------------------------------------------------------------------------




Initial Public Offering (including registering the Common Units under the
Exchange Act and causing the Common Units to be listed on the Trading Market) as
promptly as reasonably practicable, but (except in the case of a Delaying Event
as set forth in Section 2(a)(iv)) not later than 180 days following the Filing
Date.


(iv)Notwithstanding any other provision of this Section 2(a), the Partnership
shall not be required to consummate an Initial Public Offering pursuant to this
Section 2(a) for so long as a Delaying Event has occurred and is determined to
be continuing, provided that the Delaying Event shall not delay the consummation
of the Initial Public Offering for more than 90 days past the IPO Filing
Deadline, without the prior written consent of Bronco (which shall not be
unreasonably withheld). To exercise an extension due to a Delaying Event, the
General Partner shall provide to Bronco a certificate executed by a senior
executive officer of the General Partner stating that the Board of Directors has
determined in good faith that a Delaying Event has occurred. Once the Delaying
Event no longer exists, the Partnership shall use reasonable best efforts to
promptly cause the IPO Registration Statement to become effective. During the
extended period caused by the Delaying Event, the Partnership shall use
reasonable best efforts to continue to update the IPO Registration Statement and
work with the Commission so that the IPO Registration Statement can be declared
effective promptly upon the expiration of the extended period.


(b)Demand Registration Rights.


(i)Demand Registrations of Sponsor Party Holders. At any time following the date
that is 180 days after the IPO Date, any Sponsor Party Holder that holds
Registrable Securities (the “Sponsor Party Initiating Holder”) shall have the
option and right, exercisable by delivering a written notice to the Partnership
(a “Sponsor Party Demand Notice”), to require the Partnership to, pursuant to
the terms of and subject to the limitations contained in this Agreement, prepare
and file with the Commission a Registration Statement registering the offering
and sale of all or any portion of such Sponsor Party Holder's Registrable
Securities, which may, at the option of the Initiating Holder, be a Shelf
Registration Statement (the “Sponsor Party Demand Registration”).


(ii)Demand Registrations of Bronco. At any time following the date that the
Partnership is first eligible to file a registration statement under Form S-3
(or any equivalent or successor form under the Securities Act), Bronco, for as
long as it holds Registrable Securities (together with any Sponsor Party
Initiating Holder, an “Initiating Holder”), shall have the option and right,
exercisable by delivering a written notice to the Partnership (together with a
Sponsor Party Demand Notice, a “Demand Notice”), to require the Partnership to,
pursuant to the terms of and subject to the limitations contained in this
Agreement, prepare and file with the Commission a Registration Statement
registering the offering and sale of all or any portion of Bronco's Registrable
Securities, which may, at the option of Bronco, be a Shelf Registration
Statement (an “Bronco Demand Registration” and, together with a Sponsor Party
Demand Registration, a “Demand Registration”).


(iii)Within ten Business Days of the receipt of the Demand Notice, the
Partnership shall give written notice of such Demand Notice to all other Holders
that hold the same class of securities as the Registrable Securities and shall,
subject to the limitations of this

7

--------------------------------------------------------------------------------




Section 2(b), use reasonable best efforts to file a Registration Statement
covering all of the Registrable Securities that such Holders shall in writing
request (such request to be given to the Partnership within ten Business Days of
written receipt of such notice of the Demand Notice given by the Partnership
pursuant to this Section 2(b)(iii)) to be included in such Demand Registration
as promptly as reasonably practicable as directed by the Initiating Holder in
accordance with the terms and conditions of the Demand Notice and use reasonable
best efforts to cause such Registration Statement to become effective under the
Securities Act and remain effective under the Securities Act for not less than
six months following the Effective Date or such longer period ending when all
Registrable Securities covered by such Registration Statement have been sold
(the “Effectiveness Period”).


(iv)Subject to the other limitations contained in this Agreement, the
Partnership shall not be obligated hereunder to effect more than (A) one Demand
Registration pursuant to Section 2(b)(ii) in any 12-month period, (B) three
Demand Registrations on Form S-3 (or any equivalent or successor form under the
Securities Act) pursuant to Section 2(b)(i) or (C) two Demand Registrations on
Form S-3 (or any equivalent or successor form under the Securities Act) pursuant
to Section 2(b)(ii).


(v)Notwithstanding any other provision of this Section 2(b), the Partnership
shall not be required to effect a registration or file a Registration Statement
pursuant to this Section 2(b): (A) during the period starting with notice to the
Holder of the intent to file a Registration Statement under Sections 2(b)(iii)
or 2(c)(i) (which shall occur no earlier than 60 days prior to a good faith
estimate, with the approval of the Board of Directors, of the date of filing of
such Registration Statement) and ending on a date 90 days after the effective
date of, a Partnership-initiated registration; provided that the Partnership
uses reasonable best efforts to cause such registration statement to become
effective; (B) for a period of up to 90 days after the date of a Demand Notice
for registration pursuant to this Section 2(b) if at the time of such request
the Partnership is currently engaged in a self-tender or exchange offer and the
filing of a Registration Statement would cause a violation of the Exchange Act;
or (C) for a period of up to 90 days, if the Conflicts Committee, proceeding in
good faith, determines that the filing of a Registration Statement would require
an Adverse Disclosure; provided, that, in such event, the Holders requesting
such Demand Registration may withdraw such request and, if withdrawn, such
request will not count as one of the permitted Demand Registrations hereunder
and the Partnership will pay all expenses (including reasonable attorneys fees)
in connection with such registrations; provided, further, that the Partnership
may delay a Demand Registration hereunder only once in any 12 month period.


(vi)Notwithstanding any other provision of this Section 2(b), if (A) the Holders
intend to distribute the Registrable Securities covered by a Demand Registration
by means of an underwritten public offering and (B) the managing underwriter or
managing underwriters of such offering advise the Partnership in writing that,
in their opinion, the inclusion of all of such Holders' Registrable Securities
in the subject Registration Statement would have a material adverse

8

--------------------------------------------------------------------------------




effect on the marketability of the offering, then the Partnership shall so
advise all Holders of such Registrable Securities that would otherwise be
underwritten pursuant hereto, and the number of Registrable Securities that may
be included in the underwriting shall be reduced to equal the number of
Registrable Securities that such managing underwriter or managing underwriters
advise the Partnership can be sold without having such material adverse effect.
The aggregate number of Registrable Securities to be included in such Demand
Registration as a result of the reduction described in the immediately preceding
sentence shall be (A) in the case of a Sponsor Party Demand Registration,
reduced pro rata among the Holders seeking to include their Registrable
Securities in the underwriting, based, for each such Holder, on the percentage
derived by dividing (x) the number of Registrable Securities owned by such
Holder by (y) the total number of Registrable Securities owned by all the
Holders seeking to include their Registrable Securities in the underwriting, or
(B) in the case of a Bronco Demand Registration, allocated first to Bronco based
on the number of Registrable Securities proposed to be sold by Bronco. If there
remains availability for additional Registrable Securities to be included in
such Bronco Demand Registration, the aggregate number of Registrable Securities
to be included in such Bronco Demand Registration shall be allocated among the
Holders other than Bronco seeking to include their Registrable Securities in the
underwriting on a pro rata basis based on the percentage derived by dividing
(x) the number of Registrable Securities owned by such Holder by (y) the total
number of Registrable Securities owned by such other Holders (excluding Bronco)
seeking to include their Registrable Securities in the underwriting. Any
Registrable Securities excluded or withdrawn from such underwriting shall be
withdrawn from the registration.


(vii)The Partnership may include in any such Demand Registration other
Partnership securities for sale for its own account or for other Holders as
provided herein; provided that if the managing underwriter for the offering
determines that the number of securities proposed to be offered in such offering
would have a material adverse effect on the marketability of such offering, then
the Registrable Securities to be sold by the Holders shall be included in such
registration before any Partnership securities proposed to be sold for the
account of the Partnership or any other Person.


(viii)Subject to the limitations contained in this Agreement, the Partnership
shall effect any Demand Registration on Form S-3 (except if the Partnership is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such Demand Registration shall be effected on another appropriate
form for such purpose pursuant to the Securities Act) and if the Partnership
becomes, and is at the time of its receipt of a Demand Notice, a WKSI, the
Demand Registration for any offering and selling of Registrable Securities
through a firm commitment underwriting shall be effected pursuant to an
Automatic Shelf Registration Statement, which shall be on Form S-3 or any
equivalent or successor form under the Securities Act (if available to the
Partnership).


(ix)Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(b), the Partnership shall
(A) promptly prepare and file or cause to be prepared and filed: (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Holders shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
amendments, supplements, prospectuses, certificates, letters, opinions and other
documents as may be necessary to apply for listing or to list the Registrable
Securities subject to such Demand

9

--------------------------------------------------------------------------------




Registration on the Trading Market and (B) do any and all other acts and things
that may be necessary or appropriate or reasonably requested by the Holders to
enable the Holders to consummate a public sale of such Registrable Securities in
accordance with the intended timing and method or methods of distribution
thereof.


(x)In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the
Partnership shall amend or supplement such Registration Statement or related
Prospectus as may be necessary in order to enable such transferee to offer and
sell such Registrable Securities pursuant to such Registration Statement.


(c)Piggyback Registration.


(i)If the Partnership shall at any time propose to file a Registration
Statement, other than pursuant to a Demand Registration, for an offering of
Common Units for cash (whether in connection with a public offering of Common
Units by the Partnership, a public offering of Common Units by unitholders, or
both, but excluding an offering relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or an offering on any
registration statement form that does not permit secondary sales), the
Partnership shall promptly notify all Holders of such proposal reasonably in
advance of (and in any event at least ten Business Days before) the anticipated
initial filing date of such Registration Statement (the “Piggyback Notice”). The
Piggyback Notice shall offer the Holders the opportunity to include for
registration in such Registration Statement the number of Common Units
constituting Registrable Securities as they may request (a “Piggyback
Registration”). The Partnership shall use reasonable best efforts to include in
each such Piggyback Registration such Registrable Securities for which the
Partnership has received written requests within five Business Days after
mailing of the Piggyback Notice (“Piggyback Request”) for inclusion therein. If
a Holder decides not to include all of its Common Units constituting Registrable
Securities in any Registration Statement thereafter filed by the Partnership,
such Holder shall nevertheless continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Partnership with respect to offerings of
Common Units, all upon the terms and conditions set forth herein.


(ii)If the Registration Statement under which the Partnership gives notice under
this Section 2(c) is for an underwritten offering, the Partnership shall so
advise the Holders of Registrable Securities. In such event, the right of any
Holder to be included in a registration pursuant to this Section 2(c) shall be
conditioned upon such Holder's participation in such underwriting and the
inclusion of such Holder's Registrable Securities in the underwriting to the
extent provided herein. If the managing underwriter or managing underwriters of
such offering advise the Partnership that, in their opinion, the inclusion of
all of such Holders' Registrable Securities in the subject Registration
Statement would have a material adverse effect on the marketability of the
offering, then the Partnership shall so advise all Holders of Registrable
Securities that would otherwise be underwritten pursuant hereto, and the number
of Registrable Securities that may be included in the underwriting shall be
reduced to equal the number of Registrable Securities that such managing
underwriter or managing underwriters advise the Partnership can be sold without
having such material adverse effect. The aggregate number of Registrable
Securities to be included in such underwriting as a result of the reduction
described

10

--------------------------------------------------------------------------------




in the immediately preceding sentence shall be allocated (i) first to Bronco
based on the number of Registrable Securities proposed to be sold by Bronco,
and, subject to the Partnership's need for capital and without reducing the
number of Common Units to be issued by the Partnership in such underwritten
offering, Bronco shall have the right to include a number of Registrable
Securities equal to 25% of the total number of Common Units proposed to be sold,
and (ii) second, among the other Holders seeking to include their Registrable
Securities in the underwriting on a pro rata basis based on the percentage
derived by dividing (x) the number of Registrable Securities owned by such
Holder by (y) the total number of Registrable Securities owned by such other
Holders (excluding Bronco) seeking to include their Registrable Securities in
the underwriting. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Partnership and the managing underwriter(s) delivered on or prior to the
time of pricing of such offering. For the avoidance of doubt, the securities to
be sold for the account of the Partnership pursuant to this section 2(c) shall
be included in such underwriting before any Registrable Securities to be sold by
any Holders or any other Person. Any Registrable Securities excluded or
withdrawn from such underwriting shall be withdrawn from the registration.


(iii)The Partnership shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(c) prior to the Effective Date
of such Registration Statement whether or not any Holder has elected to include
Registrable Securities in such Registration Statement. The registration expenses
of such withdrawn registration (including reasonable attorneys fees of the
Holders that elected to include Registrable Securities in such Registration
Statement) shall be borne by the Partnership in accordance with Section 5
hereof.


(d)General Provisions.


(i)All registration rights granted under this Section 2 shall continue to be
applicable with respect to any Holder for so long as may be required for each
such Holder to sell all of the Registrable Securities held by such Holder as
provided in this Agreement.


(ii)Any Demand Notice or Piggyback Request shall (i) specify the Registrable
Securities intended to be offered and sold by the Holder making the request,
(ii) express such Holder's present intent to offer such Registrable Securities
for distribution, (iii) describe the nature or method of the proposed offer and
sale of Registrable Securities, and (iv) contain the undertaking of such Holder
to provide all such information and materials and take all action as may
reasonably be required in order to permit the Partnership to comply with all
applicable requirements in connection with the registration of such Registrable
Securities.


(iii)The Partnership has not entered into any agreement which (a) conflicts with
the provisions hereof in any material respect or (b) would allow any Holder to
include Registrable Securities in any Registration Statement filed by the
Partnership on a basis that is superior or more favorable in any material
respect to the rights granted to the Holders hereunder.


(iv)Notwithstanding any provision of this Agreement to the contrary, the
Partnership may voluntarily suspend the effectiveness of any Shelf Registration
Statement or may otherwise require the discontinuance of offers under the Shelf
Registration Statement for a period of up to 90 days if the Conflicts Committee,
proceeding in good faith, determines the

11

--------------------------------------------------------------------------------




offering of any Registrable Securities pursuant to such Shelf Registration
Statement would require an Adverse Disclosure (a “Suspension”); provided,
however, that in no event shall the Partnership effect Suspensions under this
Section 2(d)(iv) for more than an aggregate of 180 days in any 12‑month period.
The Partnership shall notify each Holder eligible to sell Registrable Securities
under such Shelf Registration Statement promptly of any Suspensions and, upon
receipt of such notice, each such Holder shall forthwith discontinue disposition
of such Registrable Securities under such Shelf Registration Statement until
such Holder's receipt of the copies of the supplemental Prospectus or amended
Shelf Registration Statement or until it is advised in writing by the
Partnership that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Shelf
Registration Statement. In addition, the Partnership shall promptly notify each
Holder of the termination or lifting of any such Suspension.


3.Registration Procedures. The procedures to be followed by the Partnership and
each Holder electing to sell Registrable Securities included in a Registration
Statement pursuant to this Agreement, and the respective rights and obligations
of the Partnership and such Holders, with respect to the preparation, filing and
effectiveness of such Registration Statement, are as follows:


(a)The Partnership will, at least five Business Days prior to the anticipated
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements filed principally for
the purpose of naming Holders and providing information with respect thereto),
(i) furnish to such Holders copies of all such documents proposed to be filed
and (ii) give good faith consideration to such comments as any Holder reasonably
shall propose.


(b)The Partnership will use reasonable best efforts to (i) prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as may be necessary under applicable law to keep such Registration
Statement continuously effective with respect to the disposition of all
Registrable Securities covered thereby for its Effectiveness Period and, subject
to the limitations contained in this Agreement, prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities held by the
applicable Holders; (ii) cause the related Prospectus to be amended or
supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and provide such Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to such Holders as Selling Holders.


(c)The Partnership will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.



12

--------------------------------------------------------------------------------




(d)The Partnership will use reasonable best efforts to notify such Holders
promptly: (i)(A) when the Commission notifies the Partnership whether there will
be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (in which case the
Partnership shall provide true and complete copies thereof and all written
responses thereto to each of such Holders and in good faith consider such
Holder's comments in the Registration Statement); and (B) with respect to each
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to such Holders as sellers of Registrable Securities; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Partnership of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of (but not the nature or details concerning)
any event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by the Partnership
shall be required pursuant to this clause (v) in the event that the Partnership
either promptly files a prospectus supplement to update the Prospectus or a Form
8-K or other appropriate Exchange Act report that is incorporated by reference
into the Registration Statement, which in either case, contains the requisite
information that results in such Registration Statement no longer containing any
untrue statement of material fact or omitting to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading).


(e)The Partnership will use reasonable best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable time, or if
any such order or suspension is made effective during any Suspension period, at
the earliest practicable time after the Suspension period is over.


(f)During the Effectiveness Period, the Partnership will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Partnership
will not have any obligation to provide any document pursuant to this clause
that is available on the Commission's EDGAR system.


(g)The Partnership will promptly deliver to each Holder, without charge, as many
copies of each Prospectus or Prospectuses (including each form of Prospectus)
and each

13

--------------------------------------------------------------------------------




amendment or supplement thereto as such Holder may reasonably request during the
Effectiveness Period. The Partnership consents to the use of such Prospectus and
each amendment or supplement thereto by each of the Selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto.


(h)The Partnership will have caused or will cause, as the case may be, all
Registrable Securities registered pursuant to this Agreement to be listed on the
Trading Market and will have provided or will provide, as the case may be, a
transfer agent and registrar for Registrable Securities covered by a
Registration Statement not later than the Effective Date of such Registration
Statement and for as long as Registrable Securities covered by a Registration
Statement remain outstanding.


(i)The Partnership will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing.


(j)Upon the occurrence of any event contemplated by Section 3(d)(v), as promptly
as reasonably possible, the Partnership will prepare a supplement or amendment,
including a post-effective amendment, if required by applicable law, to the
affected Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


(k)Such Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) such Holders provide written notice to
the Partnership of their intention to distribute Registrable Securities by means
of an underwritten offering, (ii) the right of any Holder to include such
Holder's Registrable Securities in such registration shall be conditioned upon
such Holder's participation in such underwriting and the inclusion of such
Holder's Registrable Securities in the underwriting to the extent provided
herein, (iii) the managing underwriter or managing underwriters thereof shall
either be one of the lead underwriters of the Initial Public Offering or
otherwise be subject to the approval of the Partnership (which shall not be
unreasonably withheld), (iv) each Holder participating in such underwritten
offering agrees to enter into an underwriting agreement in customary form and
sell such Holder's Registrable Securities on the basis provided in any
reasonable underwriting arrangements approved by the Partnership and (v) each
Holder participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably and customarily required under the terms of such
underwriting arrangements, provided, that, no Holder included in any
underwritten registration shall be required to make any representations or
warranties to the Partnership or the

14

--------------------------------------------------------------------------------




underwriters (other than representations and warranties regarding such Holder)
or to undertake any indemnification obligations to the Partnership or the
underwriters except as provided in Section 6. The Partnership hereby agrees with
each Holder that, in connection with any underwritten offering in accordance
with the terms hereof, it will negotiate in good faith and execute all
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using reasonable
best efforts to procure customary legal opinions and auditor “comfort” letters.


(l)In the event such Holders seek to complete an underwritten offering, for a
reasonable period prior to the filing of any Registration Statement and
throughout the Effectiveness Period, the Partnership will make available upon
reasonable notice at the Partnership's principal place of business or such other
reasonable place for inspection by the Selling Holder and the managing
underwriter or managing underwriters selected in accordance with Section 3(k)
such financial and other information and books and records of the Partnership,
and cause the officers, employees, counsel and independent certified public
accountants of the Partnership to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel's reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act.


(m)In connection with any registration of Registrable Securities pursuant to
this Agreement, the Partnership will take such reasonable best actions as are
necessary or advisable in order to expedite or facilitate the disposition of
Registrable Securities by such Holders, including using reasonable best efforts
to cause appropriate officers and employees to be available, on a customary
basis and upon reasonable notice, to meet with prospective investors in
presentations, meetings and road shows.


(n)The Partnership will have no obligation to include in a Registration
Statement or Piggyback Registration Registrable Securities of a Holder who has
failed to timely furnish such information requested in writing by the
Partnership no less than 10 days prior to the effective date of the Registration
Statement, which, in the opinion of counsel to the Partnership, is reasonably
required in order for the Registration Statement or related Prospectus to comply
with the Securities Act, provided that if the Registration Statement is not yet
effective, the Partnership agrees to amend the Registration Statement to include
the Registrable Securities of a Holder when such information is provided.


(o)In connection with any Initial Public Offering of Common Units, each Holder
hereby agrees that such Holder shall enter into a standard lock-up agreement
covering such Registrable Securities and for a period specified by the managing
underwriter or managing underwriters (the “Lock-Up Period”); provided, however,
that the Lock-Up Period with respect to Bronco shall not exceed 180 days
following the closing date of the offering of Common Units. In addition, if
(A) during the last 17 days of the Lock-Up Period, the Partnership issues an
earnings release or material news or a material event relating to the
Partnership occurs or (B) prior to the expiration of the Lock-Up Period, the
Partnership announces that it will release earnings results during the 16-day
period beginning on the last day of the Lock-Up Period, then the restrictions
imposed by this Section 3(o) shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
announcement of the material news or the occurrence of the material event. Each
Holder agrees to execute and deliver such

15

--------------------------------------------------------------------------------




other agreements as may be reasonably requested by the Partnership or the
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto. In addition, if requested by the Partnership or the
representative of the underwriters of Common Units, each Holder shall provide,
within five Business Days of such request, such information as may be reasonably
and customarily required by the Partnership or such representative in connection
with the completion of any public offering of the Common Units pursuant to a
Registration Statement, unless such Holder reasonably believes that such
information constitutes material and non-public information or such Holder is
otherwise subject to confidentiality obligations with respect to the requested
information. The obligations described in this Section 3(o) shall not apply to a
registration relating solely to employee benefit plans on Form S-1 or Form S-8
or similar forms that may be promulgated in the future, or a registration
relating solely to a transaction on Form S-4 or similar forms that may be
promulgated in the future. The Partnership may impose stop-transfer instructions
with respect to the Common Units subject to the foregoing restriction until the
end of the Lock-Up Period.


(p)The Partnership will use its reasonable best efforts to comply with the
securities laws of the United States and other applicable jurisdictions and all
applicable rules and regulations of the Commission and comparable governmental
agencies in other applicable jurisdictions and make generally available to the
Holders, in each case as soon as practicable after the Effective Date (it being
understood that the Partnership shall have until at least 410 days or, if the
fourth quarter following the fiscal quarter that includes the Effective Date is
the last fiscal quarter of the Partnership's fiscal year, 455 days after the end
of the Partnership's then-current fiscal quarter), an earnings statement of the
Partnership (which need not be audited) complying with the provisions of Section
11(a) of the Securities Act (including, at the option of the Partnership, Rule
158).


4.Bronco IPO Consultation. The Board of Directors will determine all matters
related to the Initial Public Offering and the related registration process. The
Parties acknowledge and agree that the Sponsor Parties and Bronco each desire
for the Initial Public Offering to be implemented upon terms and conditions that
are consistent with prevailing market terms for the public offering of equity
securities of comparable master limited partnerships at the time such Initial
Public Offering is implemented. In furtherance of this desire, the Sponsor
Parties, the General Partner and the Partnership agree that such IPO
Registration shall be implemented in good faith at such prevailing market terms,
including with respect to the applicable distribution coverage ratio, as
determined in consultation with the managing underwriter at the time of the
Initial Public Offering. For so long as Bronco holds at least the Initial Bronco
Amount, Bronco shall be involved in planning and negotiating the terms of the
Initial Public Offering or such other registration process, including, without
limitation, in determining the percentage of the Partnership to be offered to
the public and the valuation metrics associated with the Initial Public Offering
or such registration process. To that end, Bronco will be included in any
applicable working group list with respect to an Initial Public Offering and
will be given notice of, and an opportunity to participate in, all discussions
between the Partnership and/or any Sponsor Party or Affiliate of a Sponsor Party
and any banker, underwriter or other third party regarding management
preparation, pricing and other material matters related to the Initial Public
Offering and the related registration process. Notwithstanding anything in this
Agreement to the contrary, the rights provided to Bronco in the

16

--------------------------------------------------------------------------------




two immediately preceding sentences shall not be transferable in connection with
any transfer of Registrable Securities by Bronco.


5.Registration Expenses. All Registration Expenses incident to the Parties'
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any IPO Registration, Demand
Registration or Piggyback Registration (excluding any Selling Expenses) shall be
borne by the Partnership, whether or not any Registrable Securities are sold
pursuant to a Registration Statement. “Registration Expenses” shall include,
without limitation, (i) all registration and filing fees (including fees and
expenses (A) with respect to filings required to be made with the Trading
Market, (B) in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. and (C) in compliance with
applicable state securities or “Blue Sky” laws), (ii) printing expenses
(including expenses of printing certificates for Common Units and of printing
prospectuses if the printing of prospectuses is reasonably requested by a Holder
included in the Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) fees and expenses of counsel (including local and special),
auditors and accountants (including the expenses of any “cold comfort” letters
required or incidental to the performance of such obligations) for the
Partnership, (v) Securities Act liability insurance, if the Partnership so
desires such insurance, (vi) fees and expenses of all other Persons retained by
the Partnership in connection with the consummation of the transactions
contemplated by this Agreement, (vii) the costs and expenses related to investor
presentations on any road show undertaken in connection with the marketing of
the Common Units, including, expenses associated with any electronic road show,
travel and lodging expenses of the officers and employees of the General Partner
or any Group Member, (viii) the costs and expenses of qualifying the Common
Units for inclusion in the book-entry settlement system of the DTC and (ix) the
fees and expenses of the transfer agent and registrar. Except as provided
herein, all Selling Expenses shall be borne by the Selling Holders pro rata in
proportion to the number of Registrable Securities sold by each Selling Holder
or as they may otherwise agree; provided, however, that any and all reasonable
fees and expenses of counsel incurred by Bronco in connection with the IPO
Registration shall be borne by the Partnership, provided that such reimbursed
fees and expenses shall not, in the aggregate, exceed $250,000 if the IPO Date
occurs on or before December 31, 2013, which amount shall increase by $25,000
per quarter (and partial quarter) after December 31, 2013 until the IPO Date
occurs.


6.Indemnification.


(a)By the Partnership. If underwriters are engaged in connection with any
registration referred to in Section 2, the Partnership shall provide
indemnification, representations, covenants, opinions and other assurances to
the underwriters in form and substance reasonably satisfactory to such
underwriters and the Partnership. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, in
addition to and not in limitation of the Partnership's obligations under
Section 7.7 of the Partnership Agreement, to the fullest extent permitted by
applicable law, the Partnership shall indemnify and hold harmless each Selling
Holder, its officers, directors and each Person who controls the Holder (within
the meaning of the Securities Act), and any agent thereof (collectively,
“Indemnified Persons”) from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including legal fees and expenses),
judgments, fines,

17

--------------------------------------------------------------------------------




penalties, interest, settlements or other amounts arising from any and all
claims, demands, actions, suits or proceedings, whether civil, criminal,
administrative or investigative, in which any Indemnified Person may be
involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), based upon, arising out of
or resulting from any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, preliminary prospectus,
final prospectus or issuer free writing prospectus under which any Registrable
Securities were registered or sold by such Selling Holder under the Securities
Act, or arising out of, based upon or resulting from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Partnership shall not be liable to any Indemnified Person to the extent that
any such Loss arises out of, is based upon or results from an untrue statement
or alleged untrue statement or omission or alleged omission so made in such
Registration Statement, preliminary prospectus, final prospectus or issuer free
writing prospectus in reliance upon or in conformity with written information
furnished to the Partnership by or on behalf of such Selling Holder specifically
for use in the preparation thereof.


(b)By Each Selling Holder. Each Selling Holder agrees, to the fullest extent
permitted by law, to severally and not jointly, indemnify and hold harmless the
Partnership, the General Partner's officers and its directors and each Person
who controls the Partnership (within the meaning of the Securities Act) and any
agent thereof to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in such Registration Statement, preliminary prospectus,
final prospectus or free writing prospectus and any indemnification hereunder
will be limited to the amount of net proceeds received from the sale of
Registrable Securities by such Holder under such Registration Statement.


7.Facilitation of Sales Pursuant to Rule 144.


(a)Upon effectiveness of a Registration Statement with the Commission, the
Partnership shall use reasonable best efforts to timely file the reports
required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and take such further action as any
Holder may reasonably request, all to the extent required from time to time to
enable the Holders to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144.
 
(b)The Parties agree that, as of the date of this Agreement, it is the intent of
the Parties that the ownership, operation and management of the Partnership will
be structured so that Bronco will not be considered an “affiliate” (as such term
is defined in Rule 144) of the Partnership. In connection therewith on or before
the 91st day following the IPO Closing Date, subject to compliance with
applicable law and so long as Bronco together with its Affiliates (i) owns less
than 15% of the Common Units, and (ii) has no right to designate any member of
the Board of Directors, the Partnership will remove any transfer restrictions
with respect to Common Units owned by Bronco, including providing such
authorizations, directions and legal opinions as may be reasonably requested by
the transfer agent that authorize the removal of any

18

--------------------------------------------------------------------------------




restrictive legends on such Common Units and/or directing the transfer agent to
issue such Common Units without any such legend upon sale by Bronco of such
Common Units.


8.Limitation on Subsequent Registration Rights. From and after the date hereof,
the Partnership shall not, without the prior written consent of Bronco (for so
long as it is a Holder) and the Holders of a majority of the then outstanding
Registrable Securities, enter into any agreement with any current or future
holder of any securities of the Partnership that would allow such current or
future holder to require the Partnership to include securities in any
registration statement filed by the Partnership on a basis that is senior in any
way to the registration rights granted to the Initial Holders hereunder.


9.Miscellaneous.


(a)Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Partnership of
the occurrence of any event of the kind described in clauses (ii) through (v) of
Section 3(d), such Holder shall forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder's
receipt of the copies of the supplemental Prospectus or amended Registration
Statement or until it is advised in writing by the Partnership that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.
The Partnership may provide appropriate stop orders to enforce the provisions of
this Section 9(a).


(b)Recapitalization, Exchanges, etc. Affecting the Common Units. The provisions
of this Agreement shall apply to the full extent set forth herein with respect
to any and all Partnership Interests or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, including any equity securities that may be issued in
exchange for Registrable Securities in connection with any merger, consolidation
or other business combination involving the Partnership and any of its
subsidiaries, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement. The
Partnership will not take any action, or permit any change to occur, with
respect to the terms of its securities that would materially and adversely
affect the ability of the Holders to include Registrable Securities in a
registration undertaken pursuant to this Agreement or that would adversely
affect the marketability of such Registrable Securities in any such
registration.


(c)Change of Control. The Partnership shall not merge, consolidate or combine
with any other Person unless the agreement providing for such merger,
consolidation or combination expressly provides for the continuation of the
registration rights specified in this Agreement with respect to the Registrable
Securities or other equity securities issued pursuant to such merger,
consolidation or combination.


(d)Specific Performance. Damages in the event of breach of this Agreement by a
Party may be difficult, if not impossible, to ascertain, and it is therefore
agreed that each such Party, in addition to and without limiting any other
remedy or right it may have, will have

19

--------------------------------------------------------------------------------




the right to an injunction or other equitable relief in any court of competent
jurisdiction, enjoining any such breach, and enforcing specifically the terms
and provisions hereof, and each of the Parties hereby waives any and all
defenses it may have on the ground of lack of jurisdiction or competence of the
court to grant such an injunction or other equitable relief (including the
requirement to post bond). The existence of this right will not preclude any
such Party from pursuing any other rights and remedies at law or in equity which
such Party may have.


(e)Amendments. This Agreement may be amended only by means of a written
amendment signed by (i) the Partnership, (ii) the Holders of 66 2/3% of the
then-outstanding Registrable Securities and (iii) for so long as it is a Holder,
Bronco; provided, however, that no such amendment shall adversely affect the
rights of any Holder hereunder without the consent of such Holder.


(f)Notices. All notices, demands, requests and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed given or made when delivered in person or when sent by first class
United States mail or by other means of written communication to the Person at
the address described below:


(i)if to a Holder, at (A) the most current mailing or email address given by
such Holder to the Partnership in accordance with the provisions of this
Section 9(f), which addresses initially are, with respect to the Holders, set
forth opposite each Holder's name on the signature page hereto;


(ii)if to a transferee of a Holder, to such Holder at the mailing address or
email address provided pursuant to this Section 9(f); and


(iii)if to the Partnership, to each of the following: (A) 1111 Louisiana Street,
Houston, Texas 77002 or Email: Gary.Whitlock@CenterPointEnergy.com, Attention:
Chief Financial Officer and (B) 321 North Harvey, P.O. Box 321, Oklahoma City,
Oklahoma 73101-0321 or Email: trauscrs@oge.com, Attention: Sean Trauschke,
notice of which is given in accordance with the provisions of this Section 9(f).


The terms “in writing,” “written communications,” “written notice” and words of
similar import shall be deemed satisfied under this Agreement by use of email
and other forms of electronic communication. All such notices and communications
shall be deemed to have been received (i) at the time delivered by hand, if
personally delivered; (ii) the date of transmission, if such notice or
communication is delivered via facsimile or email prior to 5:00 p.m. Central
Time on a Business Day; (iii) the first Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email (A) on a day other than a Business Day or (B) later than 5:00 p.m. Central
Time on a Business Day and earlier than 11:59 p.m. Central Time on such date; or
(iv) when actually received, if sent by any other means.
(g)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. Except as provided in
this Section 9(g), this Agreement, and any rights or obligations hereunder, may
not be assigned without the prior written consent of

20

--------------------------------------------------------------------------------




the Partnership and the Holders. Notwithstanding anything in the foregoing to
the contrary (but subject to the last sentence of Section 4), the registration
rights of a Holder pursuant to this Agreement with respect to all or any portion
of its Registrable Securities may be assigned without such consent (but only
with all related obligations) with respect to such Registrable Securities (and
any Registrable Securities issued as a dividend or other distribution with
respect to, in exchange for or in replacement of such Registrable Securities) by
such Holder to a transferee of such Registrable Securities; provided (i) the
transfer of the underlying Registrable Securities was made in accordance with
the terms of the Partnership Agreement; (ii) the Partnership is, promptly after
such transfer, furnished with written notice of the name, mailing address and
email address of such transferee or assignee and the Registrable Securities with
respect to which such registration rights are being assigned; and (iii) such
transferee or assignee agrees in writing to be bound by and subject to the terms
set forth in this Agreement. The Partnership may not assign its respective
rights or obligations hereunder without the prior written consent of each of the
Holders.


(h)Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute an agreement binding on all the Parties,
notwithstanding that all such Parties are not signatories to the original or the
same counterpart. Each Party shall become bound by this Agreement immediately
upon affixing its signature hereto.


(i)Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware
without regard to the principles of conflicts of law that would request an
application of another state's laws. Each of the Parties:


(i)irrevocably agrees that any claims, suits, actions or proceedings (A) arising
out of or relating in any way to this Agreement (including any claims, suits or
actions to interpret, apply or enforce the provisions of this Agreement or the
duties, obligations or liabilities among the Parties, or the rights or powers
of, or restrictions on, the Parties) or (B) asserting a claim arising pursuant
to any provision of the Delaware Act shall be exclusively brought in the Court
of Chancery of the State of Delaware (or, if such court does not have subject
matter jurisdiction, any other court located in the State of Delaware with
subject matter jurisdiction), in each case regardless of whether such claims,
suits, actions or proceedings sound in contract, tort, fraud or otherwise, are
based on common law, statutory, equitable, legal or other grounds, or are
derivative or direct claims;


(ii)irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;


(iii)agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of such courts or of any other court to which proceedings in such courts may be
appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;



21

--------------------------------------------------------------------------------




(iv)expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and


(v)consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.


(j)Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(k)Invalidity of Provisions. If any provision or part of a provision of this
Agreement is or becomes for any reason, invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
and/or parts thereof contained herein shall not be affected thereby and this
Agreement shall, to the fullest extent permitted by law, be reformed and
construed as if such invalid, illegal or unenforceable provision, or part of a
provision, had never been contained herein, and such provisions and/or part
shall be reformed so that it would be valid, legal and enforceable to the
maximum extent possible.


(l)Facsimile Signatures. The use of facsimile or electronic signatures affixed
in the name and on behalf of the Party executing is expressly permitted by this
Agreement.


(m)Entire Agreement. This Agreement, together with the other Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the other Transaction Documents, whether oral or written. Without
limiting the foregoing, each of the Parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other Transaction
Documents and expected benefits herefrom and therefrom are a material inducement
to the willingness of the Parties to enter into and perform this Agreement and
the other Transaction Documents and the transactions described herein and
therein, (iii) the Parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the Transaction Documents, (iv) the execution and delivery
of this Agreement and the other Transaction Documents and the rights and
obligations of the parties hereto and thereto are interrelated and part of an
integrated transaction being effected pursuant to the terms of this Agreement
and the other Transaction Documents, (v) irrespective of the form such documents
have taken, or otherwise, the transactions contemplated by this Agreement and
the other Transaction Documents are necessary elements of one and the same
overall and integrated transaction, (vi) the transactions contemplated by this
Agreement and by the other Transaction Documents are economically interdependent
and (vii) such Party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 9(m) prior to any assignment or
transfer of this Agreement, by operation of law or otherwise.


[Signature Pages Follow]





22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.


 
 
CENTERPOINT ENERGY FIELD SERVICES LP
 
 
 
 
 
 
 
By:
CNP OGE GP LLC,
 
 
 
its General Partner
 
 
 
 
 
 
 
By:
/s/ David M. McClanahan
 
 
 
Name:
David M. McClanahan
 
 
 
Title:
Interim Chairman
 
 
 
 
 
1111 Louisiana Street
 
CENTERPOINT ENERGY RESOURCES CORP.
Houston, TX 77002
 


 
 
Attention: Chief Financial Officer
 
By:
/s/ Gary L. Whitlock
Fax: 713.207.9680
 
 
Name:
Gary L. Whitlock
Gary.Whitlock@CenterPointEnergy.com
 
 
Title:
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
321 North Harvey
 
OGE ENOGEX HOLDINGS LLC
P.O. Box 321
 
 
 
 
Oklahoma City, Oklahoma 73101-0321
 
By:
OGE Energy Corp., its Sole Member
Attention: Sean Trauschke
 
 
 
 
Fax: 405.553.3760
 
By:
/s/ Sean Trauschke
trauscrs@oge.com
 
 
Name:
Sean Trauschke
 
 
 
Title:
Vice President and Chief Financial Officer
 
 
 
 
 
c/o ArcLight Capital Partners, LLC
 
ENOGEX HOLDINGS LLC
200 Clarendon Street, 55th Floor
 
 
 
 
Boston, Massachusetts 02117
 
By:
/s/ Robb E. Turner
Attention: Christine M. Miller
 
 
Name:
Robb E. Turner
Fax: 617.867.4698
 
 
Title:
Vice President
cmiller@arclightcapital.com
 
 
 
 








